Title: From George Washington to the United States Senate and House of Representatives, 16 December 1793
From: Washington, George
To: United States Senate and House of Representatives


            
              Gentlemen of the Senate, and of the House of Representatives.
              United States Decemr 16th 1793.
            
            I lay before you a Report of the Secretary of State on the measures which have been
              taken on behalf of the United States for the purpose of obtaining a recognition of our
              Treaty with Morocco, and for the ransom of our
              Citizens and establishment of peace with Algiers.
            While it is proper our Citizens should know that Subjects which so much concern their
              interests and their feelings have duly engaged the attention of their Legislature and
              Executive, it would still be improper that some particulars of this communication
              should be made known. The confidential conversation stated in one of the last Letters
              sent herewith, is one of these—both justice and policy require that the source of that
              information should remain secret. So a knowledge of
              the sums meant to have been given for peace and ransom might have a disadvantageous
              influence on future proceedings for the same objects.
            
              Go: Washington
            
          